COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas
Appellate case number:      01-20-00556-CR
Trial court case number:    10-CR-1217
Trial court:                56th District Court of Galveston County

      Appellant, Thomas Wayne Florence, proceeding pro se, has filed a “Motion for the
New Justices to Take Judicial Notice [] on the Record Evidence in this Court Clerk’s File
[for Appeal No.] 01-11-00822-CR.” The motion will be carried with the case and
considered when the appeal is set for submission on the Court’s docket.
       It is so ORDERED.

Judge’s signature: __/s/ April Farris________
                    Acting individually  Acting for the Court

Date: __March 16, 2021___